Citation Nr: 0729695	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1966.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, through the VA's Appeals 
Management Center (AMC) in Washington, DC, for the conduct of 
additional development.  Following the AMC's completion of 
the requested actions, the case has since been returned to 
the Board for additional review.  


FINDINGS OF FACT

1.  Throughout the course of the instant appeal, there is no 
showing of a restriction of forced expiratory volume in one 
second (FEV-1), a ratio of FEV-1 to forced vital capacity 
(FVC), or a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)), to 55 
percent or less of predicted normal.

2.  There is no medical or laboratory evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, a need for oxygen 
use, or a reduction in maximum exercise capacity or oxygen 
consumption.

3.  An exceptional or unusual disability picture is not 
demonstrated with respect to the veteran's bronchitis.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for chronic bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.97, Diagnostic Code 6600 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was remanded by the Board in June 
2006.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
initially through the RO's letter of April 2005 and also 
through the AMC's letter of July 2006, to include the notice 
required by Dingess/Hartman.  The appellant was thereby 
notified that he should submit all pertinent evidence in his 
possession.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the April 2005 and July 2006 VCAA letters were 
issued subsequent to the initial RO decision.  Notice is 
taken that where VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim.. "  Mayfield, 
supra, at 128.

In the instant case, timely VCAA notice would not have 
operated to alter the outcome in the instant case where 
evidence establishing entitlement to a rating in excess of 30 
percent for chronic bronchitis is lacking.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Id.

VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice (Pelegrini, supra), the Board determines 
that the AMC cured this defect by providing this complete 
VCAA notice together with readjudication of the claim, as 
demonstrated by the supplemental statements of the case 
(SSOC) in October 2006 and May 2007.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The Court of Appeals for Veterans 
Claims has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III).  As the SSOCs complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
contains the veteran's service medical records, as well as VA 
examination and treatment records, inclusive of reports of 
multiple VA medical examinations afforded the veteran for the 
purpose of determining the severity of the service-connected 
disability at issue.  These evaluations were thorough in 
nature and provided findings that are adequate for rating the 
veteran's service-connected bronchitis.  Every effort has 
been made to ensure that data as complete as possible be 
obtained, including detailed pulmonary function studies and 
specifically, values for DLCO(SB), maximum exercise capacity, 
and oxygen consumption, but it is evident that the veteran 
failed to report for testing of lung his lung function, as 
most recently by VA in October 2006 and February 2007.  That 
being the case, and inasmuch as neither the appellant nor his 
representative challenges the sufficiency of the evidence, 
and that there is ample competent evidence of record to 
render an appellate decision, there is no duty to obtain in 
this instance any additional VA medical examination or a 
medical opinion.  38 C.F.R. § 3.326; see also 38 C.F.R. 
§ 3.655 (2006).  Accordingly, it is found VA has satisfied 
its duties under the VCAA.

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.    Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Chronic bronchitis warrants a 10 percent evaluation if the 
FEV-1 is 71 to 80 percent of the value predicted; or if the 
ratio of FEV-1/FVC is 71 to 80 percent; or if the DLCO (SB) 
is 66 to 80 percent of predicted normal.  A 30 percent 
evaluation is warranted if the FEV-1 is 56 to 70 percent of 
the value predicted; if the FEV-1/FVC ratio is 56 to 70 
percent; or if the DLCO (SB) is 56 to 65 percent of the 
predicted value.  A 60 percent rating is assignable where the 
FEV-1 is 40 to 55 percent of the value predicted; if the FEV-
1/FVC ratio is 40 to 55 percent; if the DLCO (SB) is 40 to 55 
percent of the predicted value; or if maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires an FEV1 of less than 
40 percent of the predicted value; or an FEV1/FVC ratio of 
less than 40 percent; or a DLCO (SB) of less than 40 percent 
of predicted value; or a maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6600.

Service connection for chronic bronchitis was established by 
the RO through its rating decision of April 1998, at which 
time a 0 percent rating was assigned under 38 C.F.R. § 4.97, 
DC 6600.  Such rating was increased to 10 percent, effective 
from November 1997, and to 30 percent, effective from May 
2000.  The 30 percent schedular evaluation has remained in 
effect since that time.  

The claim for increase, the denial of which in January 2002 
forms the basis of the instant appeal, was initiated in 
August 2000.  In connection therewith, the veteran has 
alleged, in effect, that his bronchitis is more severe than 
is reflected by the currently assigned 30 percent rating and 
that it has significantly restricted him in his employment 
endeavors.  Specifically, the veteran, while noting that he 
has both good and bad days in terms of his respiratory 
status, avers that he is bothered by shortness of breath on 
exertion, coughing, wheezing, blood in the sputum, and 
exacerbations requiring antibiotic use two times yearly.  

VA medical examinations have been afforded the veteran in 
October 2000, February 2003, December 2004, September 2005, 
and January 2007, and in addition thereto, the record 
reflects that the veteran has been evaluated and treated by 
VA extensively on an outpatient basis during the course of 
the instant appeal.  During the course of the foregoing 
period of examination and treatment, multiple pulmonary 
function tests have been undertaken, and the values therefrom 
are the primary basis for determining whether the next higher 
schedular evaluation or one in excess thereof is for 
assignment.  Throughout the instant appeal, the data obtained 
by pulmonary function testing do not denote an FEV-1, an FEV-
1/FVC ratio, or a DLCO (SB) that is less than 56 percent of 
the predicted value.  Moreover, an examining VA physician 
reported in January 2007 that there was no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or the need for 
oxygen therapy due to or as part of the veteran's service-
connected bronchitis.  As indicated previously, due to the 
veteran's failure to report for pulmonary function studies in 
2006 and 2007, the record is silent as to values for DLCO 
(SB), maximum exercise capacity, and oxygen consumption.  
Accordingly, the preponderance of the evidence is against the 
assignment of more than a 30 percent schedular evaluation for 
the veteran's bronchitis.  To that extent, the veteran's 
contentions as to an increased level of severity beyond that 
contemplated by the assigned 30 percent schedular rating are 
unsubstantiated.  That being the case, the benefit-of-the-
doubt doctrine is not applicable, and the appeal therefor 
must be denied.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In terms of extraschedular entitlement, the Board does not 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), and given the circumstances of this case, 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, the 30 
percent rating assigned for the veteran's bronchitis takes 
into account loss of time from work, as well as significant 
functional impairment.  While the veteran alleges that his 
employment prospects are greatly diminished by his 
bronchitis, the 30 percent schedular rating adequately 
compensates him for the degree of disability shown.  Such 
factors as a marked interference with employment or frequent 
periods of hospitalization are otherwise not corroborated by 
evidence from his employer or any examining or treating 
medical professional.  In fact, a VA physician who evaluated 
the veteran in January 2007 opined that it was not likely 
that the veteran's bronchitis markedly interfered with his 
employment.  Accordingly, a referral to the Chief Benefits 
Director or the VA's Under Secretary for a determination of 
whether the assignment of an extraschedular rating is 
appropriate is not warranted.  Id.  This portion of the 
appeal must also be denied.  


ORDER

An increased rating for chronic bronchitis, currently 
evaluated as 30 percent disabling, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


